Citation Nr: 1002934	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-06 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for medical care and 
services rendered at St. John Medical Center on February 28, 
2007.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a an April 2007 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Muskogee, Oklahoma, which denied the claim for payment or 
reimbursement of unauthorized medical services.  The 
Veteran's disagreement with this denial led to this appeal.


FINDINGS OF FACT

1.  The Veteran has a total disability permanent in nature 
resulting from service-connected disability.

2.  The Veteran received care at a private facility on 
February 28, 2007, which was not authorized in advance, when 
VA medical facilities were feasibly available. 


CONCLUSION OF LAW

The requirements for payment or reimbursement for medical 
care and services rendered at St. John Medical Center on 
February 28, 2007 have not been met.  38 U.S.C.A. §§ 1725, 
1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 17.120, 
17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  In 
this case, the Veteran was not issued a notification letter.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

After consideration of the facts of this case, however, the 
Board finds that a remand to allow for the issuance of a 
notice letter is not necessary and would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In the March 2008 Statement of the Case, the Veteran was 
issued copies of regulations pertinent to this appeal, to 
include 38 C.F.R. § 17.120 and 38 C.F.R. § 17.1002.  
Subsequently, the Veteran appeared at a hearing before the 
BVA, with his representative, and provided testimony 
regarding this case.  This testimony included discussion of 
whether a VA facility was feasibly available.  After review 
of this testimony, the Board finds that the Veteran, with his 
representative, demonstrated actual knowledge of the evidence 
needed to substantiate this appeal.  The testimony clearly 
indicates that the Veteran knew that one of the requirements 
for payment or reimbursement is that VA facilities were not 
feasibly available.  The Veteran provided his contention as 
to such facilities not being reasonably available.  There is 
no indication that this is any evidence or information 
regarding this aspect of the appeal that has not been 
obtained.

The Veteran had actual knowledge of the need to substantiate 
that VA facility were not feasibly available.  As discussed 
below, this appeal is denied on the finding that such a VA 
facility was available.  Thus, no purpose would be served in 
remanding the appeal to inform the Veteran of this 
requirement, as the evidence shows actual knowledge of this 
element and this is the element on which this appeal is 
denied.  Further, the appellant has not indicated any 
prejudice caused by notice or timing error; the Board finds 
no basis for finding prejudice against the Veteran's appeal 
of the issue adjudicated in this decision.  See Shinseki v. 
Sanders, 129, S. Ct. 1696.  

The VAMC also provided assistance to the appellant as 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), 
as indicated under the facts and circumstances in this case.  
The Veteran has not made the VAMC or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board will proceed to the merits of the Veteran's appeal.

Law and Regulations

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  In the case of 
an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  See 38 C.F.R. § 17.54.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that a "second avenue for potential 
relief for a veteran entitled to VA care forced to obtain 
treatment at a non-VA facility is 38 U.S.C. § 1728."  See 
Malone v. Gober, 10 Vet. App. 539, 541 (1997).

The implementing regulation, 38 C.F.R. § 17.120, provides 
circumstances under which the not previously authorized 
medical services may be paid.  In pertinent part, the 
regulation provides that payment or reimbursement may be 
paid:  (1) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability; (2) the care and services not 
previously authorized were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and (3) VA or other Federal facilities were not 
feasibly available, and an attempt to use them before hand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  See 38 C.F.R. 
§ 17.120.

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, "all three statutory 
requirements would have to be met before reimbursement could 
be authorized." Malone, 10 Vet. App. at 542 (citations 
omitted).

A third avenue for repayment is provided under 38 U.S.C.A. 
§ 1725 and is known as the Millennium Bill.  It provides 
criteria under which payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities will, under certain conditions, be provided.  The 
regulation that implements the Millennium Bill, 38 C.F.R. 
§ 17.1002, outlines nine conditions that must be met before 
payment or reimbursement of emergency services in non-VA 
facilities may be made.  Failure to satisfy any of the 
criteria listed below precludes VA from paying unauthorized 
medical expenses incurred at a provide facility.  See 
38 C.F.R. § 17.1002.  

Among these conditions are:  (1) A VA or other federal 
facility/provider was not feasibly available and an attempt 
to use them beforehand would not have been considered 
reasonable by a prudent layperson (as an example, these 
conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); 
(2) a veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if a 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by a veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);and (3) a veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes VA payment 
or reimbursement for emergency treatment to a limited group 
of veterans, primarily those who receive emergency treatment 
for a service-connected disability). 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

Review of the record reveals that the Veteran has service-
connected disability adjudged to be permanent and total in 
nature.  Service-connected disabilities include valvular 
heart disease, rated as 60 percent disabling.  The Veteran 
sought private care on February 28, 2007.  The Veteran has 
been denied payment or reimbursement of the cost of this care 
by VA.  The Veteran has acknowledged that Medicare has paid a 
portion of the outstanding bill.  The Veteran testified that 
on February 28, 2007, after his wife left for work he started 
having chest pains.  He testified that these chest pains 
worsened and "started going around to [his] back."  He 
called 911 and VA.  He was taken by ambulance to the private 
hospital.  In his Substantive Appeal (VA Form 9), he wrote 
that he was unsure at the time whether the medical situation 
he was experiencing was due to his heart or his back, and 
that he was unable to drive.  He indicated that he was 
following VA instructions.

Regarding the feasibility of VA facilities, the Veteran 
testified that the drive to the VA facility was about an 
hour, whereas the drive to the private facility was about 
half an hour.  The Veteran has contended that the VA facility 
was not feasible because of the distance.  He also indicated 
that VA did had handle trauma situations like he was 
experiencing and that he was in a life-threatening emergency.  
The Veteran testified that the ambulance drivers would not 
take him to the VA Medical Center.

The medical records from the Veteran's treatment on February 
28, 2007 include one summary document that records the 
admitting diagnosis as chest pain.  The accompanying 
treatment documents, however, reveal that the Veteran 
complained of upper back pain and had a history of chronic 
back problems.  Another record indicates that the Veteran had 
been "moving a large tool box" and "denied chest pain."  
The treatment records note that the pain was sudden and sharp 
and worse with movement.  Additional records indicate that 
the Veteran had underwent an electrocardiogram.  Other 
records show that the Veteran had a history of coronary 
artery disease and had present cardiovascular discomfort.  No 
acute heart disability, however, was diagnosed or emergency 
event described.  Diagnosis was upper back strain.  A "Nurse 
Acute Record and Flowsheet" indicate that the Veteran had 
back pain with nausea from the pain.

Analysis

The Board finds that entitlement to payment or reimbursement 
of unauthorized medical expenses rendered at St. John Medical 
Center on February 28, 2007 is not warranted.  The Veteran 
has not contended that the care and services were previously 
authorized.  The Veteran receives compensation for permanent 
and total disability.  Further, a health care contract 
(Medicare) covered part of the medical expenses in question.  
Based on the coverage by a health care contract, the Veteran 
is ineligible for payment or reimbursement under the 
Millennium Bill.  See 38 C.F.R. §§ 17.1001, 17.1002.  

Based on the Veteran's compensation for permanent and total 
disability, eligibility under 38 C.F.R. § 17.120 requires 
that the care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health and that VA or 
other Federal facilities were not feasibly available.  The 
Veteran has asserted that he believed he was in a cardiac 
medical emergency and that he was advised to call an 
ambulance.  That is, although later medical evidence 
diagnosed a back disability, he did not know whether he was 
experiences a cardiac emergency at the time it was occurring 
and that he was following directions.  Review of the file 
indicates that the Veteran is service-connected for a heart 
disability.  

In review of the medical records from February 28, 2007, one 
record notes an admitting diagnosis of chest pain, while 
another record indicates that the Veteran denied chest pain.  
In addition, an electrocardiogram was performed and one 
record notes cardiovascular discomfort.  There is no 
description, however, of a cardiac emergency or other heart 
disability that would make the hour long drive from the 
Veteran's home to the VA facility unfeasible.  The Board does 
not find a basis for determining that the providing of an 
electrocardiogram and the Veteran's notation of 
cardiovascular discomfort unusual considering the Veteran's 
heart disease history.

There is a record of chest pain as the admitting diagnosis, 
but there is no record that indicates that this was related 
to a cardiac emergency.  Indeed, the accompanying medical 
treatment records describe the Veteran presented with back 
pain, and noted that he had lifted something heavy.  Although 
the Veteran has asserted that the VA was not equipped to 
handle his type of emergency, there is no documentation to 
substantiate that a VA facility was not equipped to treat a 
back strain.  There is no medical documentation that this 
back strain was an emergency and made travel to a VA 
unfeasible.  There is no indication in the medical records 
that the Veteran presented with complaints that he believed 
represented a heart attack, or other similar emergency.  

Presuming that the Veteran was unable to drive the hour 
distance to the VA facility, this does not mean that the 
Veteran could not have obtained other transportation to the 
VA facility.  That is, in the Board's judgment, inability to 
drive does not make travel to VA facilities automatically 
unfeasible.  In this case, the Board finds that the VA 
facilities were feasible.  In making this determination, the 
Board highlights that the Veteran now contends that he was in 
a life threatening situation.  The medical records from his 
treatment on February 28, 2007, however, do not document such 
level of concern being voiced by the Veteran.  

Therefore, after consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  Thus, the benefit of the doubt doctrine is not 
applicable and the claim for payment or reimbursement for 
medical care and services rendered at St. John Medical Center 
on February 28, 2007 is denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).



ORDER

Payment or reimbursement for medical care and services 
rendered at St. John Medical Center on February 28, 2007 is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


